       Case 7:13-cv-05292-NSR-AEK Document 153 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Amaker,

                                   Plaintiff,                    ORDER

                 -against-                                       13 Civ. 5292 (NSR)(AEK)

Lieberman, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        At a telephone conference conducted today, the Court extended the discovery deadlines

in this action as follows: (1) Plaintiff is to serve Defendants with his second set of interrogatories

(depositions by written questions), no more than 25 questions per witness, on or before

January 22, 2021, with Defendants’ responses to be served by on or before February 23, 2021;

(2) Defendants are to re-serve their responses to Plaintiff’s document requests as soon as

possible, and Plaintiff is to inform Defendants of any issues he has with those responses on or

before January 22, 2021; and (3) Defendants are to respond to any issues raised by Plaintiff

with respect to their document production and to complete their search for any additional

documents responsive to Plaintiff’s document requests by no later than February 23, 2021.

        All discovery is to be completed by February 23, 2021.

        The next telephonic status conference with Magistrate Judge Krause is hereby scheduled

for Thursday, January 28, 2021, at 4:00 p.m.

        To access the teleconference, please follow these directions: (1) dial the meeting number:

(877) 336-1831; (2) enter the access code: 2751700#; and (3) press pound (#) to enter the
     Case 7:13-cv-05292-NSR-AEK Document 153 Filed 12/22/20 Page 2 of 2




teleconference as a guest. Should counsel or Pro Se Plaintiff experience any technical issues

with the teleconferencing system, please contact Chambers at (914) 390-4070.

       The Clerk of the Court is directed to mail a copy of this Order to Pro Se Plaintiff.

Dated: December 22, 2020
       White Plains, New York

                                                     SO ORDERED.


                                                     ___________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge




                                                 2
